DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/2022 has been entered.

 Allowable Subject Matter
	Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Prior arts COSBY (US 2008/0109458) teaches updating data in hierarchies via graphical user interface, rationalizing hierarchical data by extracting reference data and adding the extracted data into a master data hierarchy ([0049, 0050, 0059]).
Kesler (US 2009/0031230) teaches identifying violations of one or more data integrity rules associated with one or more data hierarchies, graphical representations identifying properties operations with one or more data hierarchies, and an input indicating a commitment to a revision of the requested data update ([0307,0309]). 
Soni (US 2010/0211741) teaches identifying data overlap between one or more data hierarchies ([0036]).
Prior arts of records fails to explicitly teach “rationalizing the hierarchical master data store using the requested data update, wherein rationalizing includes identifying overlapping reference data shared by two or more hierarchies, extracting the overlapping reference data from the two or more data hierarchies, and the overlapping reference data is added to a master data hierarchy” as recited in independent claims 1, 8 and 15.  Examiner find no motivation to change systems like what is known above to anticipate the claim that would not rely purely on hindsight reconstruction. Dependents claims depends on the independent claims and they are likewise allowed.
The dependent claims depends from the independent claims and they are likewise allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATIMA P MINA/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159